Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following Office action is in response to communication filed on March 22, 2021.  Claims 7-20 are currently pending and have been allowed.  




Allowable Subject Matter
Claims 7-20 are allowed.

Reasons for allowance
As per the independent claims the following is an examiner’s statement of reasons for allowance: The prior art of record most closely resembling Applicant’s claimed invention are Anderson (US 2020/0250185), Cotton (US 2009/0066133), and Singh et al., (US 2016/0162917).
	Anderson provides storing and manipulating customer transaction data received from a plurality of sources.  The method may use a computer system comprising a storage device for storing the customer transaction data and a processor for processing the customer transaction data.  The method may comprise receiving the customer transaction data, the customer transaction data relating to spending characteristics; appending customer demographic information to the customer transaction data, the customer demographic information including customer demographic variables; organizing the customer transaction data within a predetermined organizational structure; aggregating the customer transaction data based on at least one of customer demographic variables and spending characteristics; and creating a customer profile based on the customer transaction data.
	Cotton illustrates data science as a service (DSaaS) using a real time data prediction contest.  Participants in the real time data prediction contest are permitted to execute and submit algorithms, utilize third party data sources, and utilize sub-contests to generate data predictions for the data prediction contest.  The participants in the data prediction contest may be humans or software robots.  A category of sponsor confidential information related to the data prediction is defined and maintained as confidential by the sponsor, while various methods are implemented to obtain relevant algorithms and data for the data prediction. The sponsor receives data predictions from the participants on a real time or near real time basis, calculates a score for the data predictions, and compensates participants according to their score.
	Singh discusses determining and improving the engagement between a customer and a company offering products and/or services is disclosed.  As part of the process, a customer engagement score ("CES") is calculated.  The CES is a composite number that is used to measure how engaged and loyal a company's customers are.  Each customer has their unique CES based on activity, relationship, usage of company product and services, rewards and their emotional and rational engagement with the company.  Based on the CES, at least one recommended action to improve customer engagement is provided.

	However, the combination of Anderson, Cotton, and Singh fails to teach or suggest the limitations of the independent claims which recite recommended merchant category portfolio for an acquirer from a current portfolio of merchants of the acquirer using a machine-learning/artificial intelligence (ML/AI) tool, the method comprising: generating a request for transaction data for transactions processed by the acquirer involving merchants in the current portfolio from a transaction database; receiving the requested transaction data from the transaction database; characterizing the transaction data according to merchant category classifications resulting in a characterized dataset; applying the characterized dataset as input to the ML/AI tool; applying market data from a market database as input to the ML/AI tool via an Al engine of the ML/AI tool, the market data being derived from merchant transactions outside of the acquirer’s current portfolio; at the ML/AI tool, generating an output of a recommended merchant category portfolio based on the characterized dataset and the market data, the recommended merchant category portfolio including recommended merchant category classifications, assessing the recommended merchant category portfolio based on one or more acquirer-specified criteria including at least one of fraud rate and chargeback rate of the merchant category classifications in the recommended merchant category portfolio, and if the recommended merchant category portfolio does not meet the one or more criteria, changing the input of the market data to the ML/AI tool via the Al engine and repeating the generating of the output of the recommended merchant category portfolio until the one or more acquirer-specified criteria are met; and receiving from the ML/AI tool the recommended merchant category portfolio at a user interface of the acquirer via an application program interface (API), the recommended merchant category portfolio including a percentage contribution of each merchant category classification in the recommended merchant category portfolio in graphical or tabular form.

As per the dependent claims, these claims depend on the allowed independent claims and incorporate the limitations thereof, and are therefore allowed for at least the same rationale as applied to the independent claims, and incorporated herein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683